Case 1:17-mc-00151-LPS Document 168 Filed 05/21/20 Page 1 of 3 PageID #: 5200


                                     Abrams & Bayliss llp
                                    20 Montchanin Road, Suite 200
                                        Wilmington, DE 19807
                                         Main: 302-778-1000
                                         Fax: 302-778-1001
      A. THOMPSON BAYLISS                                                       DIRECT DIAL NUMBER
                                                                                     302‐778‐1033
                                                                             BAYLISS@ABRAMSBAYLISS.COM




                                               May 21, 2020

BY FILE & SERVEXPRESS AND HAND DELIVERY

The Honorable Leonard P. Stark
United States District Court
District of Delaware
J. Caleb Boggs Federal Building
844 N. King Street
Wilmington, Delaware 19801-3555

                  Re:       Crystallex International Corp. v. Bolivarian Republic of Venezuela,
                            C.A. No. 1:17-mc-00151-LPS

Dear Chief Judge Stark:

         I write on behalf of the Bolivarian Republic of Venezuela (the “Republic”) in response to
the letter submitted Tuesday by counsel for Crystallex International Corporation (“Crystallex”).

        We agree that it is appropriate to address the schedule and sequencing of motion practice
now that the certiorari petition of the Republic and PDVSA has been denied. We suggest that a
process similar to what the court ordered in its original stay order (D.I 132 stat 2-3)1 would be a
fair and expeditious way to move forward. That order contemplated a joint status report in the
Crystallex Asset Proceeding (No. 17-mc-151) within 14 days of the Third Circuit’s disposition of
the appeal, followed by status reports within 7 days thereafter in the then-pending related cases
(Nos. 15-cv-1082, 16-cv-1007, 16-cv-901 and 17-cv-28). There are now three additional related
cases (Nos. 18-cv-1963, 19-cv-290, and 19-mc-290). Applying the approach from the original
stay order, a joint status report would be due in the Crystallex Asset Proceeding on June 1, 2020
(14 days from the denial of certiorari), and in the related cases on June 8,2020. That procedure
will enable the parties to attempt to reach agreement on a reasonable process for resolving the
remaining disputes.

       Crystallex urges this Court to immediately direct (1) PDVH to answer the writ of
attachment, and (2) the parties to brief the procedures by which the sale of PDVH shares will
occur. That request overlooks significant legal issues that must be resolved before preparations

        1
            Citations to the docket index (“D.I.”) are to the Crystallex Asset Proceeding.

{A&B-00666778}
   Case 1:17-mc-00151-LPS Document 168 Filed 05/21/20 Page 2 of 3 PageID #: 5201


The Honorable Leonard P. Stark
May 21, 2020
Page 2

    for any sale can proceed. In particular, this Court and the Third Circuit have recognized that in
    light of the significant factual and legal developments since this Court issued the writ, there should
    be an opportunity to move to quash the writ of attachment or for reconsideration under Rule 60(b).
    See Crystallex Int’l Corp. v. Bolivarian Republic of Venezuela, 932 F. 3d 126, 144 (3d Cir. 2019)
    (“On remand, Venezuela may direct to the District Court credible arguments to expand the record
    with later events.”); D.I. 154 at 15 (“[E]ven in this case, the record may be supplemented in the
    next step of the proceedings, which could potentially lead to different findings” with respect to the
    alter ego issue.); Crystallex Int’lCorp. 333 F. Supp. 3d 380, 425 (observing that Venezuela or
    PDVSA could “seek to quash the writ” based on “additional evidence [that] materially alters the
    Court’s findings”). The “change in the U.S.-recognized government of Venezuela” (D.I. 154 at
    6),2 has fundamentally altered the factual circumstances of this case, as well as the United States’
    interest in the proceedings. Chief among the new factual circumstances is “the change in the
    Boards of Directors at PDVSA, PDVH, [and other indirect subsidiaries of PDVSA], and
    consequent changes in the relationship of PDVSA to the Republic,” D.I. 154 at 5—indeed, PDVSA
    and Venezuela are not now alter egos.

            In addition, U.S. foreign policy toward Venezuela has evolved substantially since this
    Court issued the writ of attachment. Id. The United States supports the Guaido government and
    its efforts to address the humanitarian crisis in Venezuela. D.I. 154 at 7. And in furtherance of
    that support, OFAC regulations now prohibit any enforcement of any judgment or any “concrete
    steps” toward any auction or sale and execution of a judgment. D.I. 154 at 8-9 n.13. Recognizing
    the strong United States interest, and the Executive Branch’s primacy in matters of foreign
    relations, this Court has invited the Executive to file a statement of interest in this case. In the
    Republic’s view, these considerations, among others, require quashing or reconsidering the writ
    of attachment.

            Crystallex’s argument that there is “no basis to delay implementation” of the writ, and that
    the parties should “resume preparations for sale” (D.I. 167 at 1-2), ignores “Crystallex’s lack of a
    license from the Office of Foreign Assets Control (‘OFAC’).” D.I. 154 at 4-5. Crystallex now
    represents that it has applied for a license. We would be interested in learning more about that
    application, but for present purposes, it suffices to say that no license has been granted, and that
    under current OFAC guidance, no concrete steps towards the sale may occur absent a license.
    Before any steps toward a sale are taken, the parties will also need to address the other
    considerations this Court discussed in its memorandum order of December 12, 2019. Those
    include significant concerns about the consequences of moving forward with the sale, including
    “the Court’s concern not to create a run on the bank, that is, an influx of creditors to the Court,
    with negative consequences for the Republic, for U.S. policy (which favors an orderly transition
    of power in the Republic and a coordinated restructuring of its debts), and, potentially, this Court.”
    D.I. 154 at 5-6. Those questions should be addressed in a logical sequence that takes into account
    the foreign policy of the United States, the welfare of the Venezuelan people, and the interests of
    all stakeholders in not destroying the value of the property at issue. In addition, because
    Crystallex’s continued lack of a special license to sell the PDVH stock and the Court’s resolution

            2
                Footnotes are omitted from citations.

    {A&B-00666778}
   Case 1:17-mc-00151-LPS Document 168 Filed 05/21/20 Page 3 of 3 PageID #: 5202


The Honorable Leonard P. Stark
May 21, 2020
Page 3

    of any motion to quash or reconsider the writ of attachment in a movant’s favor would obviate the
    need for PDVH to answer the writ, there is no reason to compel PDVH to respond to the writ at
    this time.

            For present purposes, however, we request that the Court instruct the parties to the
    Crystallex Asset Proceeding to meet and confer, discuss the sequence and schedule in the Court
    going forward, and provide a joint report to the Court by June 1, 2020 or such other date as the
    Court deems appropriate, setting forth what sequence and proposed schedule they have been able
    to agree on, and where they cannot agree, what they propose; and that a joint status report or reports
    be filed in the related cases by June 8, 2020.

                                                                  Respectfully Submitted,

                                                                  /s/ A. Thompson Bayliss
                                                                  A. Thompson Bayliss (#4379)

                                                                  Counsel for the Bolivarian Republic
                                                                  of Venezuela



     cc:    All Counsel of Record (via email)




    {A&B-00666778}
